DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing system inside the tubular body sealing the outside of the tubular body; 
the sealing element is configured to deform radially inward to sealingly contact the outer wall of the tubular body;
wherein the cam surface is angled radially inward in a direction toward the ends of the plurality of elongated fingers, and ends of the plurality of elongated fingers are configured to contract radially inward upon the application of the axial force;
shear pistons;
wherein the elongated portion of the cam member is configured for receiving the backup member;
wherein one of the angled cam portion and the ends of the plurality of elongated fingers is conical and the other is inversely conical.

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



The drawings are objected to because they are grey scale and of poor line quality. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. See MPEP 608.02 and 37 CFR 1.84.  
It appears the drawings may have been improperly converted during submission. The examiner suggest Applicant review submission guidelines which state in part: “To obtain sufficient quality so that all details in the images are reproducible in black and white in the eighteen-month publication and the printed patent, images should be scanned at a minimum resolution of 300 DPI. Furthermore, PAIR is only capable of displaying portrait orientation. Users should not submit landscape oriented drawings via EFS-Web because PAIR will automatically convert the image to portrait, which may cause the images to be distorted during viewing.”
See:  https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 23-24, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 8, which depends from claim 1, includes the limitation(s): “… wherein the wall of the tubular body is an outer wall… and the sealing element is configured to deform radially inward to sealingly contact the outer wall of the tubular body.”
	Claims 9, 23-24, 31 includes similar limitations, directed toward inwardly deforming, and conflicting with limitations from which claim 9/23-24/31 directly or indirectly depends.
	The specification as filed does not describe how a sealing system placed inside a tubular and deflecting inwardly can seal against the outside of the tubular. The specification as filed does not describe how the cam member is configured for receiving the backup member. The specification as filed does not describe how the system can simultaneously be both disposed within and disposed around the tubular body. 
Claim 24 is rejected based on dependency from a rejected claim. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 8-9, 20, 23-24, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8, which depends from claim 1, includes the limitation(s): “… wherein the wall of the tubular body is an outer wall… and the sealing element is configured to deform radially inward to sealingly contact the outer wall of the tubular body.”
	It is unclear how the sealing system located inside the tubular body seals against both the inside and the outside of the tubular body. 
Claim 9, 23-24, 31 includes similar limitations, directed toward inwardly deforming, and conflicting with limitations from which the claims directly or indirectly depends and are similarly rejected. 
It is unclear how a sealing system placed inside a tubular and deflecting inwardly can seal against the outside of the tubular. It is unclear how the cam member is configured for receiving the backup member. It is unclear how the system can simultaneously be disposed both disposed within and disposed around the tubular body. 
Claim 24 is rejected based on dependency from a rejected claim. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 does not depend from a preceding claim, claim 9 depends from claim 11. 
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7, 10, 13, 15-22, 29-31, 33 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop (US 20120037355).

Regarding claim 1, Bishop teaches:
A sealing system for use in a tubular body, comprising: 
(a) an anti-extrusion assembly comprising: an elongated backup member (Bishop comprising 26,30,32, one of Fig. 1a/1b or one of Fig. 2a/2b) with a hollow body (Bishop near 26, 36) that has end portions, an inner surface (Bishop inside 26) and an outer surface (Bishop outside 26), and a plurality of elongated fingers (Bishop comprising 30/32) attached at one of the end portions (Bishop comprising near 34/36) of the hollow body, the plurality of elongated fingers extending axially relative to the longitudinal axis of the backup member, the plurality of elongated fingers being movable (Bishop Figs. 1-3) between an un-deployed (Bishop Fig. 1) configuration and a deployed configuration (Bishop Figs. 2-3); and 
a cam member (Bishop comprising 20/22) having an elongated portion (Bishop 22) configured for insertion into the backup member or for receiving the backup member, and an angled cam portion (Bishop near 24) having a cam surface (Bishop 24) and an engagement surface (Bishop near 20), wherein the cam surface is configured to contact ends of the plurality of elongated fingers; and 
(b) a deformable sealing element (Bishop 14), adapted for contacting the engagement surface of the cam portion of the cam member; 
(Bishop [0005, 0010-0012], Claim 1) force on the anti-extrusion assembly, the sealing element is deformed into sealing contact with a wall (Bishop near 42) of the tubular body, and the cam surface of the cam portion causes the plurality of elongated fingers to move into the deployed configuration (Bishop Figs. 2-3) by rotating around the longitudinal axis to slide relative to one another and flex radially, wherein when in the deployed configuration (Bishop Figs. 2-3) adjacent of the plurality of elongated fingers contact each other and the ends of the plurality of elongated fingers (Bishop 50, 46) contact the cam surface and the wall of the tubular body to plug an extrusion gap (Bishop [0010-0012]) between the cam member and the tubular body.

Regarding claim 2, Bishop teaches:
The sealing system according to claim 1, wherein adjacent of the plurality of elongated fingers are each separated by a slit (Bishop between 30/32 [0010-0012]) when in the un-deployed configuration, wherein each slit is oriented (Bishop see lines between 30/32, 46/50, Figs. 1-3) in a direction that is tangential or near tangential to a circumference defined by an inner diameter of the hollow body.

Regarding claim 3, Bishop teaches:
The sealing system according to claim 1, wherein the plurality of elongated fingers (Bishop [0005, 0010-0012]) are radially flexible and axially stiff

Regarding claim 4, Bishop teaches:
(Bishop Figs. 1) to form an end surface (Bishop near 24) that matches the angle of the cam surface.

Regarding claim 5, Bishop teaches:
The sealing system according to claim 1, wherein the ends of the plurality of elongated fingers form an outer or inner surface (Bishop 30, 32, 46, 50 near 42) that maximises contact (Bishop [0005, 0010-0012]) with the wall of the tubular body, and an end surface (Bishop 30, 32, 46, 50 near 20/22, 14) that maximises contact with the cam surface and the deformable sealing element.

Regarding claim 6, Bishop teaches:
The sealing system according to claim 1, wherein the wall of the tubular body is an inner wall (Bishop inside 42, [0005, 0010-0012]), the elongated portion of the cam member is configured for insertion into the backup member, and the sealing element is configured (Bishop [0005, 0010-0012]) to deform radially outward to sealingly contact (Bishop [0005, 0010-0012]) the inner wall of the tubular body, upon the application of the axial force.

Regarding claim 7, Bishop teaches:
The sealing system of claim 6, wherein the cam surface is angled (Bishop near 24) radially outward in a direction toward the ends of the plurality of elongated fingers, (Bishop Fig. 2-3 [0005, 0010-0012]) expand radially outward upon the application of the axial force.

Regarding claim 10, Bishop teaches:
The sealing system according to claim 1, wherein one of the end portions of the backup member is coupled (Bishop [0005, 0010-0012], Figs. 1-3) with the elongated portion of the cam member to control axial movement of the backup member relative to the cam member.

Regarding claim 13, Bishop teaches:
The sealing system according to claim 1, wherein the sealing element is operatively connected (Bishop [0005, 0010-0012]) to the engagement surface of the cam member to move the anti-extrusion assembly upon an application of an axial tension force on the anti-extrusion assembly.

Regarding claim 15, Bishop teaches:
The sealing system according to claim 1, further comprising: (c) a second anti-extrusion assembly comprising: 
a second elongated backup member (Bishop comprising 26,30,32, other of Fig. 1a/1b or one of Fig. 2a/2b) having a hollow body (Bishop near 26, 36) that has end portions, an inner surface (Bishop inside 26) and an outer surface (Bishop outside 26), and 
(Bishop comprising 30/32) attached at one of the end portions (Bishop comprising near 34/36) of the hollow body, the plurality of elongated fingers extending axially relative to the longitudinal axis of the backup member, the plurality of elongated fingers being movable (Bishop Figs. 1-3) between an un-deployed (Bishop Fig. 1) configuration and a deployed configuration (Bishop Figs. 2-3); and 
a second cam member (Bishop comprising 20/22) having an elongated portion (Bishop 22) configured for insertion into the second backup member or for receiving the second backup member, and an angled cam portion (Bishop near 24) having a cam surface (Bishop 24) and an engagement surface (Bishop near 20), wherein the cam surface is configured to contact ends of the plurality of elongated fingers of the second backup member; wherein the deformable sealing element (Bishop 14) is adapted for contacting the engagement surface of the second cam member.

Regarding claim 16, Bishop teaches:
An anti-extrusion assembly for use with a tubular body, comprising: 
an elongated backup member (Bishop comprising 26,30,32, one of Fig. 1a/1b or one of Fig. 2a/2b) with a hollow body (Bishop near 26, 36) that has end portions, an inner surface (Bishop inside 26) and an outer surface (Bishop outside 26), and a plurality of elongated fingers (Bishop comprising 30/32) attached at one of the end portions (Bishop comprising near 34/36) of the hollow body, the plurality of elongated fingers extending axially relative to the longitudinal axis of the backup member, the plurality of elongated fingers being movable (Bishop Figs. 1-3) between an un-(Bishop Fig. 1) configuration and a deployed configuration (Bishop Figs. 2-3); and 
a cam member (Bishop comprising 20/22) having an elongated portion (Bishop 22) configured for insertion into the backup member or for receiving the backup member, and an angled cam portion (Bishop near 24) having a cam surface (Bishop 24) and an engagement surface (Bishop near 20), wherein the cam surface is configured to contact ends of the plurality of elongated fingers; 
wherein upon application of an axial force (Bishop [0005, 0010-0012], Claim 1) on the anti-extrusion assembly, the cam surface of the cam portion causes the plurality of elongated fingers to move into the deployed configuration (Bishop Figs. 2-3) by rotating around the longitudinal axis to slide relative to one another and flex radially, wherein when in the deployed configuration (Bishop Figs. 2-3) adjacent of the plurality of elongated fingers contact each other and the ends of the plurality of elongated fingers contact the cam surface and a wall (Bishop near 42) of the tubular body to plug an extrusion gap (Bishop [0010-0012]) between the cam member and the tubular body.

Regarding claim 17, Bishop teaches:
The anti-extrusion assembly according to claim 16, wherein adjacent of the plurality of elongated fingers are each separated by a slit (Bishop between 30/32 [0010-0012]) when in the un-deployed configuration, wherein each slit is oriented (Bishop see lines between 30/32, 46/50, Figs. 1-3) in a direction that is tangential or near tangential to a circumference defined by an inner diameter of the hollow body.

Regarding claim 18, Bishop teaches:
The anti-extrusion assembly according to claim 16, wherein the plurality of elongated fingers (Bishop [0005, 0010-0012]) are radially flexible and axially stiff.

Regarding claim 19, Bishop teaches:
The anti-extrusion assembly according to claim 16, wherein the ends of the plurality of elongated fingers are angled (Bishop Figs. 1) to form an end surface (Bishop near 24) that matches the angle of the cam surface.

Regarding claim 20, Bishop teaches:
The anti-extrusion assembly according to claim 16, wherein the ends of the plurality of elongated fingers form an outer or inner surface (Bishop 30, 32, 46, 50 near 42) that maximises contact (Bishop [0005, 0010-0012]) with the wall of the tubular body, and an end surface (Bishop 30, 32, 46, 50 near 20/22, 14) that maximises contact with the cam surface.

Regarding claim 21, Bishop teaches:
The anti-extrusion assembly according to claim 16, wherein the elongated portion of the cam member is configured (Bishop Figs. 1-3) for insertion into the backup member.

Regarding claim 22, Bishop teaches:
(Bishop near 24) radially outward in a direction toward the ends of the plurality of elongated fingers, and the ends of the plurality of elongated fingers are configured to (Bishop Fig. 2-3 [0005, 0010-0012]) expand radially outward upon an application of axial force on the anti-extrusion assembly.

Regarding claim 29, Bishop teaches:
The sealing system according to claim 5 wherein, when in the deployed configuration, the end surface, formed by the ends of the plurality of the elongated fingers, forms a continuous circumferential support surface (Bishop Figs. 2-3, [0005, 0010-0012]) for abutting and supporting the deformable sealing element.

Regarding claim 30, Bishop teaches:
The sealing system according to claim 5 wherein, when in the deployed configuration, the outer or inner surface, formed by the ends of the plurality of elongated fingers, forms a continuous ring (Bishop Figs. 2-3, [0005, 0010-0012]) for contacting the wall of the tubular body.

Regarding claim 31, Bishop teaches:
A combination comprising the sealing system of claim 1 disposed within the tubular body (Bishop Figs. 1-3), or disposed around the tubular body.

Regarding claim 33, Bishop teaches:
(Bishop Figs. 2-3, [0005, 0010-0012]) for abutting and supporting a deformable sealing element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of McKee (US 20040007366).

Regarding claim 11, Bishop teaches:
The sealing system according to claim 10, wherein the elongated portion comprises a plurality of axially extending slots (Bishop between 30/32 [0010-0012]), but does not expressly state the backup member comprises a plurality of corresponding apertures, wherein each aperture is coupled to its corresponding slot via a coupling member.
(McKee near 24/25) and coupling members (McKee 24/25, [0055-0057]).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Bishop to include apertures and coupling members in order to allow the operator to retain the downhole tool in an unactuated configuration until a desired force has been applied, preventing accidental activation McKee [0055-0057].

Allowable Subject Matter
Claims 12, 14, 25-28, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Luke (US 6827150) teaches an anti-extrusion assembly comprising a capture ring with a cantilevered support member. 
Murphy (US 10612339) teaches an anti-extrusion assembly comprising a bulbous pivoting member attached to the backup ring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674